Citation Nr: 0503213	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-04 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued an evaluation of 30 
percent for the veteran's post-traumatic stress disorder.

FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity, due to panic attacks, poor 
concentration, and difficulty in establishing and maintaining 
effective work relationships.

2.  The record does not demonstrate that the veteran 
experiences deficiencies in judgment or thinking, suicidal or 
homicidal ideation, obsessional rituals, near-continuous 
panic, gross impairment in thought processes, persistent 
delusions or hallucinations, or disorientation to time or 
place.

CONCLUSION OF LAW

The criteria for a 50 percent rating for the veteran's post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 
 
The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for post-traumatic stress 
disorder.  In this context, the Board notes that a 
substantially complete application was received in August 
2000.  In April 2001, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that might support 
his claim.  Thus, the Board finds that the content and timing 
of the April 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in July 1994, and was evaluated as 30 percent 
disabling under DC 9411.  The veteran's disability was 
reevaluated and evaluation continued in March 1997 and July 
2001.

PTSD is evaluated under the general rating criteria for 
mental disorders.  A 30 percent rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran underwent a VA PTSD examination most recently in 
April 2004.  He reported a worsening of symptoms in that he 
was having recurring thoughts about his experiences in 
Vietnam roughly six days per week, and nightmares five nights 
per week.  He has chronic insomnia, which he attributes to 
these nightmares about his service.  He continues to 
experience occasional flashbacks.  The veteran also reported 
a long history of avoiding thoughts and conversations 
associated with Vietnam, as well as activities, places, and 
people that arouse thoughts of Vietnam.  

In terms of social interaction, the veteran has been married 
for twenty four years to the same woman, with whom he had two 
children.  He described himself as a "loner" with few long-
term friends.  He indicated that he had a diminished interest 
in significant activities that mainly involved gatherings of 
large numbers of people.  He avoids crowds, such as football 
games and the mall, but also avoids attending family 
functions unless he is pushed to do so.  He generally stays 
in his home, as he stated he feels safe there. 
 
Regarding his occupational situation, the veteran has worked 
at the same factory for 27 years.  He maintained that he 
works primarily by himself to avoid problems with his co-
workers.  He becomes irritable, has outbursts of anger, and 
arguments often ensue.  The veteran reported experiencing 
difficulty in concentrating and staying on task, as he feels 
the need to be constantly on guard.  This has caused him to 
make an increasing number of mistakes on the job.


Upon examination, the veteran was found to be neatly dressed 
and well-groomed.  His mood was euthymic, yet his affect was 
anxious.  His psychomotor functions, as well as his cognitive 
functions, were normal.  His speech was clear and logical.  
His insight and judgment were good.  The veteran denied 
hallucinations and suicidal or homicidal ideation.  There was 
no evidence of psychotic thinking. 

The examiner indicated that the diagnosis of PTSD was 
supported by the exam and the evidence in the claims file.  
He further stated that the veteran demonstrated significant 
occupational impairment, manifested by increased mistakes at 
work and his difficulty working with others.  The examiner 
indicated the veteran had a moderate degree of social 
impairment, given his tendency to not leave his house or 
engage in other social interactions. 

A February 2004 report from the veteran's treating counselor 
at the VA is also of record, which confirms that the veteran 
has been treated for PTSD.  The counselor indicated that the 
veteran continued to experience problems at work due to the 
stress of a possible company shutdown.  Under current 
diagnoses, the counselor listed PTSD, depressive disorder, 
and personality disorder.  Regarding the veteran's Global 
Assessment of Functioning (GAF) score, the notation was 
"depressed, few friends, poor memory and concentration, 
isolation, employment fragile." 

VA outpatient treatment records, dated from February 1998 to 
December 2003, confirm that the veteran has received on-going 
treatment for PTSD and that he has consistently experienced 
problems at work due to altercations with co-workers.  

In September 2002, the veteran and his wife testified before 
the undersigned Veterans Law Judge as to the history of his 
illness and as to his symptoms at the time.  The veteran 
testified as to his work environment, and how his peers have 
treated him there, to include sneaking up on him and causing 
loud noises suddenly and making disparaging remarks about his 
military service.  He reported that he has, on occasion, 
walked off the job because he could not handle staying in 
that environment.  The veteran also indicated that he 
experiences panic attacks frequently, especially when he 
knows that he is about to receive a work assignment which 
would involve working with a group of people, rather than by 
himself.   He often called in sick on those days when he knew 
of this in advance.  

The veteran's wife testified to their lack of social 
excursions, and in particular how they used to go to meetings 
and dances at the local VFW and go for boat rides, but no 
longer did so because of the veteran's distaste for crowds.  
She also testified as to the veteran's relationship with 
their sons, and how at times it was strained depending on his 
mood at the time.

To review, the veteran's PTSD is currently evaluated as 30 
percent disabling.  It is manifested by significantly reduced 
reliability and productivity at work, where the veteran has 
had difficulty staying on task, has made an increasing number 
of mistakes, and has felt it necessary to call in sick to 
avoid interactions with his co-workers.  He also has 
disturbances of motivation and mood with respect to his work, 
sometimes walking off the job to avoid conflict and other 
times getting irritable and being prone to angry outbursts 
toward his co-workers.  Though the veteran's psychomotor and 
cognitive functions are intact, his affect is anxious.  He 
experiences frequent panic attacks, such that he spends most 
of his free time inside his house, because he feels safe 
there.

The veteran also has difficulty in establishing and 
maintaining effective work and social relationships.  Though 
he has worked in the same factory for 27 years, he considers 
himself a loner and does not socially interact with his peers 
at work.  He has few long-term friends.  He and his wife both 
testified to his having a diminished interest in social 
activities.  The veteran attends family functions involving 
large groups of people only when pushed to do so.  These 
manifestations more nearly approximate the occupational and 
social impairment contemplated by the 50 percent rating.

The Board notes that the veteran has specifically denied 
suicidal ideation.  There is no evidence to suggest he 
engages in obsessional rituals which interfere with his 
routine activities.  He is not in a state of near-continuous 
panic affecting his ability to function independently.  
Therefore, the next higher (70 percent) rating is not 
warranted.
The Board further notes that there is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; or grossly inappropriate 
behavior.  The veteran has not been shown to be in persistent 
danger of hurting himself or others.  Nor does the record 
establish that the veteran manifests an intermittent 
inability to perform the activities of daily living, 
including aspects of personal hygiene.  Thus, a total 
disability rating (100 percent) is not warranted.

Based on the evidence, the Board finds that the severity of 
the veteran's PTSD warrants an increased rating to 50 
percent.


ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


